      Case 1:18-cv-00036-CW Document 108 Filed 12/12/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF UTAH



JOHN FITISEMANU, et al,
                                                   JUDGMENT IN A CIVIL CASE
            Plaintiffs,
      v.                                               Case No. 1:18-cv-36
UNITED STATES OF AMERICA, et. al.,                    Judge Clark Waddoups
            Defendants.


     IT IS ORDERED AND ADJUDGED that Plaintiffs’ Motion for Summary Judgment is

GRANTED.




     SO ORDERED this 12th day of December, 2019.


                                           BY THE COURT:




                                           Clark Waddoups
                                           United States District Judge
